Citation Nr: 1824243	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992.  He served in the Army National Guard from August 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran withdrew his prior Board hearing request in February 2017.

The issues of entitlement to service connection for skin cancer, a right knee disability, sleep apnea, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record, particularly the opinion of Dr. A.W., demonstrates that the Veteran's low back disability, diagnosed as arthritis, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as arthritis, are met.  38 U.S.C. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Service connection for a low back disability, diagnosed as arthritis, is granted.


REMAND

Skin cancer

The Board finds that the January 2013 VA examination for a skin disability is inadequate.  The examiner opined that it was less likely than not that the Veteran's skin disability was incurred in or caused by service.  The examiner explained that the Institute of Medicine guidelines on Gulf War exposure do not show any causative association noted between skin cancer and service in the Gulf.  In addition to being vague, the opinion appears to only consider the Institute of Medicine guidelines on Gulf War and does not provide an opinion as to whether his skin disabilities were otherwise related to service.   

Furthermore, the Veteran claims that his exposure to burning oil fields in the Gulf War caused his skin cancer.  He has submitted evidence that petroleum inhalation can cause skin cancer.  He reported that the Skin Cancer Foundation found that squamous cell carcinoma can also be caused by exposure to certain chemicals such as arsenic and petroleum by-products.  The VA examiner did not consider this evidence.  For these reasons, the Board finds that a new opinion is needed that considers the evidence submitted showing a relationship between skin cancer and petroleum exposure.

Sleep apnea and GERD 

In March 2014, the Veteran was afforded a Gulf War General Medical Examination.  The examiner opined that it was less likely that the claimed conditions were related to a specific exposure event experienced by the Veteran during service in Southwest Asia since there are no diagnoses to support a disease pattern related to exposure in Southwest Asia.  The opinion appears to only focus on exposures related to Southwest Asia service.  The examiner did not provide an opinion as to whether the Veteran's disabilities were otherwise related to his military service.  For this reason, the Board finds that an additional opinion is needed.  

Right knee 

The Veteran claims that his right knee disability is related to service.  The March 2014 VA examination noted no current diagnosis for the knee, but an August 2013 VA treatment record noted a diagnosis of degenerative joint disease of the knees.  The Board finds that a new VA examination should be conducted and all appropriate tests conducted to determine the Veteran's current knee disability, if any, and its etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA treatment records since November 2016 and associated them with the claims file.  

2.  After item #1 has been completed, obtain an opinion from a qualified clinician regarding the nature and etiology of Veteran's skin cancer.  The claims file must be made available to and be reviewed by the clinician providing the opinion.  

Here, the Veteran's skin complaints are ascribed to a known disease entity, skin cancer, and the Veteran is claiming service connection for skin cancer.  

The reviewing clinician should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that that the Veteran's skin cancer is etiologically related to his active military service, to include exposure to burning oil fields during the Gulf War.  

The reviewing clinician should consider the article the Veteran submitted regarding effects of petroleum exposure.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the reviewing clinician feels that another examination is necessary in order to provide the requested opinion.  

3.  After item #1 has been completed, obtain an opinion from a qualified clinician as to the nature and etiology of the Veteran's GERD.  The clinician should review the claims file.  Upon completion of that review, the reviewing clinician should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that GERD was incurred or otherwise related to the Veteran's military service. 

The reviewing clinician's attention is directed to the Veteran's private treatment records showing diagnosis of GERD and treatment with omeprazole.  The reviewing clinician's attention is also directed to the Veteran's September 2013 statement that he first sought treatment for acid reflux in 2009.  His physician prescribed Nexium and omeprazole.  He reported having symptoms of the disease from the mid to late 1990s.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the reviewing clinician determines that another examination is necessary in order to provide the requested opinion.  

4.  After item #1 has been completed, obtain an opinion from a qualified clinician regarding the nature and etiology of the Veteran's claimed sleep apnea.  The clinician should review the file.  Upon completion of that review, the reviewing clinician should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that sleep apnea was incurred or otherwise related to the Veteran's military service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the reviewing clinician feels that another examination is necessary in order to provide the requested opinion.  

5.  After item #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of any currently present right knee disability.  The claims file must be made available to and reviewed by the examiner.  All necessary testing should be conducted. 

If a diagnosis for the right knee is found, the examiner should provide an opinion as to whether it is at least as likely as not that the right knee disability is etiologically related to the Veteran's active military service. 

The examiner's attention is directed to the Veteran's September 2013 statement that he had joint pain and dizziness since the mid to late 1990's.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

6.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his agent should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


